OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   OFFfvS/BO:S,J§P.?\lS^»roL STATIOj      STjN, TEXAS 78711
                                                               "~ U.S. POSTAGE» PITNEY BOWES
                   STATE OF TEXAS          9.«
                   PENALTY FOR
                   PRIVATE USE
                                                                    ZIP 78701
                                                                    02 W         $ 000.275
                                                                    0001401603DEC.         .2Q15.
    12/11/2015                                                    COA No. 01-14-00560-CR
    ARMSTRONG, TRISTAN OMARR. "ICci!         _^ n<?.*2813CR5695            PD-1575-15
    The appellant's pro se petition for discretiopary review has this day been received
    and filed.                       ^SjS^^''
                                          ^zs^^                               Abel Acosta, Clerk
                                 TRISTAN OMARR ARMSTRONG
                                 514 WEST LINDBERGH BLVD.
                                 UNIVERSAL CITY, TX 78148
                                                                                    FWO




J   JMAGN3B      76149            |IM'HMM',','^''''l,'l,T,''lllll,'llil,ll,llll,'Mllllll